Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2006

USA v. Cooley
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4735




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Cooley" (2006). 2006 Decisions. Paper 219.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/219


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4735


                           UNITED STATES OF AMERICA

                                            v.

                                    JOHN COOLEY,
                                                       Appellant
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                              (D.C. No. 02-cr-00040E)
                  District Judge: Honorable Sean J. McLaughlin
                                   ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 27, 2006
                   Before: Smith, Weis, and Nygaard, Circuit Judges.
                               Filed: November 8, 2006
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             Between 1992 and 2002, defendant Cooley was the kingpin of a massive

drug distribution ring centered in Erie, Pennsylvania. On December 9, 2003, a jury found

Cooley guilty of conspiracy to distribute more than 50 grams of cocaine base in violation

of 21 U.S.C. § 846. The District Court imposed a sentence of life imprisonment,

                                            1
calculated under the Guidelines then in effect. The sentence included enhancements for

(1) trafficking in over 1.5 kilograms of crack cocaine, (2) being the leader and organizer

of a criminal activity involving five or more participants, (3) possessing a firearm during

the conspiracy, and (4) attempting to obstruct the administration of justice.

              Defendant appealed his conviction and sentence to this court, alleging error

in two of the District Court’s evidentiary rulings and arguing that his sentence was

unconstitutional in light of United States v. Booker, 543 U.S. 220 (2005). We affirmed

Cooley’s conviction but remanded for resentencing in light of Booker.

              The District Court conducted a sentencing hearing on October 18, 2005 and

again imposed a life sentence. Defendant now appeals that sentence, alleging that the

district judge engaged in impermissible judicial factfinding and that the life sentence is

per se unreasonable.

               Defendant argues that the facts supporting the enhancements should have

been submitted to a jury. He alleges that the enhancements increased his penalty beyond

the statutory maximum sentence for the crime for which he was convicted. This

argument is not persuasive.

              The “statutory maximum” sentence is “the maximum sentence a judge may

impose solely on the basis of the facts reflected in the jury verdict or admitted by the

defendant.” Booker, 543 U.S. at 228 (quoting Blakely v. Washington, 542 U.S. 296, 303

(2004)) (emphasis in original). In Booker, the Court reaffirmed its holding in Apprendi v.



                                              2
New Jersey, 530 U.S. 466 (2000) that “[a]ny fact (other than a prior conviction) which is

necessary to support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be admitted by the defendant or

proved to a jury beyond a reasonable doubt.” Booker 543 U.S. at 244.

              In Booker, as we have recognized, the Court held that the “mandatory

enhancement of a sentence under the Guidelines, based on facts found by the court alone,

violates the Sixth Amendment.” United States v. Davis, 407 F.3d 162, 163 (3d Cir. 2005)

(citing Booker, 543 U.S. at 244). Booker did not hold, however, that the discretionary

application of enhancements under the Guidelines violated the Sixth Amendment.

Instead, “In the aftermath of Booker, the Federal Sentencing Guidelines once a mandatory

regime circumscribing the discretion of district court judges are ‘effectively advisory.’”

Davis, 407 F.3d at 163 (quoting Booker, 543 U.S. at 245). Under the advisory guidelines

system, a reasonable enhancement applied at the District Court’s discretion does not

exceed the statutory maximum.

              The District Court in this case appropriately recognized that the Guidelines

are now only advisory and considered that calculation along with the other factors listed

in 18 U.S.C. § 3353(a). See Davis 407 F.3d at 163. Using this approach, the District

Court concluded that life imprisonment was the appropriate punishment for the defendant.

There was sufficient evidence in the record at sentencing from which the District Court

could conclude that these enhancements were appropriate. The defendant’s suggestion


                                             3
that a jury had to find the facts supporting these enhancements is at odds with Booker

itself and our post-Booker jurisprudence.

              Further, this sentence was not unreasonable. We have carefully reviewed

the sentencing proceedings and have thoroughly scrutinized the presentence report. After

calculating the Guidelines range, the District Court thoughtfully considered the § 3553(a)

factors, explaining how these factors applied to defendant. The life sentence in this case

is severe, but it is one that is authorized by Congress and it is not unreasonable given the

breadth and depth of the defendant’s drug ring.

              Accordingly, we will affirm the judgment of sentence.




                                              4